Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162544(14)(15)(16)                                                                                       David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  SHAMARA KALEA BOINES,                                                                                 Elizabeth M. Welch,
          Plaintiff,                                                                                                  Justices

  v                                                                 SC: 162544
  BOARD OF LAW EXAMINERS,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motions of defendant for immediate consideration,
  to seal its appendix, and to seal Exhibit A of plaintiff’s motion in limine are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 5, 2021

                                                                               Clerk